Citation Nr: 1608208	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-11 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, mood disorder, anxiety disorder, personality disorder, panic disorder and intermittent explosive disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2013, the Veteran testified before the undersigned Acting Veteran's Law Judge (AVLJ) at a video conference hearing.  A transcript of the hearing has been associated with the claims file.

In February 2014, the Board dismissed the Veteran's claims for diabetes mellitus and a sexually transmitted disease while reopening the Veteran's claims of entitlement to service connection for bipolar disorder and depression.  The Board also remanded his claims for an acquired psychiatric disorder, to include bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder, and intermittent explosive disorder and entitlement to a TDIU.

In order to better serve the Veteran's stated interests, the Board has broadened the claim as entitlement to service connection for acquired psychiatric.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The United States Court of Appeals for Veterans Claims has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

As mentioned above, in February 2014, the Board remanded the Veteran's claims in order to obtain a VA examination and opinion concerning the etiology of any acquired psychiatric disorder(s).  To this end, in June 2015, the Veteran was afforded a VA examination.  The examiner diagnosed him with adjustment disorder with mixed anxiety and depressed mood, chronic, onset during service per Veteran report; and major depression, recurrent, moderate, occurring during exacerbations of adjustment disorder.  The examiner stated that psychological testing was not conducted since the Veteran reported that he was illiterate.  She opined that the Veteran did not have PTSD, but commented that she could not explain why other practitioners had given him other diagnoses, especially PTSD, when he had not experienced a life-threatening event.  However, the examiner failed to provide an opinion as to whether the currently-diagnosed adjustment disorder with mixed anxiety and depressed mood and major depression had its onset during, or was aggravated by, active duty service.  Additionally, she neither considered, nor explained, why the Veteran's alleged assault in service did not qualify as a life threatening event under the criteria for PTSD.  Unfortunately, in view of Stegall, the Board finds that another examination is warranted.  

As the Veteran's claim for TDIU is impacted by the outcome of the service connection claim, the TDIU claim is considered inextricably intertwined with the other claim on appeal.  Therefore, a determination as to whether the Veteran is entitled to service connection for the claim must be made prior to reaching a decision on his claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Despite multiple actions by the AOJ, the Veteran's service treatment records are not of record.  Please obtain all available service treatment records and associate with VBMS or Virtual VA.  If the AOJ determines that any service treatment records are unavailable, it must send a letter notifying the Veteran and request that he provide any such records in his possession.  Thereafter, the AOJ must provide a memorandum to the record documenting its efforts to obtain this information.

2.  Schedule the Veteran for a psychiatric examination with the appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a current acquired psychiatric disorder(s), to include bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder and intermittent explosive disorder, that had its onset during, or was aggravated by, active duty service.  The e-folder folder must be made available to the examiner for review, and the examiner must indicate that the this review took place.  

The examiner must elicit a history of mental health symptoms and treatment from the Veteran.  He/she should also specifically consider the Veteran's written statements and May 2013 Board hearing testimony.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

All indicated tests and studies must be performed and the examiner must provide a diagnosis for each psychiatric disorder diagnosed.  
A) For each diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not that the disorder(s):  a) began during service, b) existed prior to, and was permanently aggravated during service, c) is related to any incident of service, to include the Veteran's claimed assault and/or harassment by fellow servicemen, d) manifested as a psychosis within one (1) year of discharge from service, or e) is the result of a work-related incident(s), including physical assault and/or mental abuse while employed at the VAMC of Fayetteville.  This must include specific findings as to whether the Veteran currently has bipolar disorder, depression, PTSD, mood disorder, anxiety disorder, personality disorder, panic disorder or an intermittent explosive disorder.  IF THE EXAMINER DIAGNOSES THE VETERAN WITH PTSD, HE/SHE MUST SPECIFY THE UNDERLYING STRESSOR(S) AND THE LIKELIHOOD THAT IT/THEY TOOK PLACE.

B) If the examiner opines that the Veteran had an acquired psychiatric disorder during active duty service, is it medically and factually undebatable that the disorder pre-existed his entry into active duty service?  THE EXAMINER IS ADVISED THAT THE LEGAL STANDARD FOR AGGRAVATION DOES NOT INVOLVE A DETERMINATION OF WHETHER IT IS "MORE OR LESS LIKELY THAN NOT" (an approximate 50 percent probability) BUT IS INSTEAD STATED AS "MEDICALLY AND FACTUALLY UNDEBATEABLE."  If it is found as medically and factually undebatable that an acquired psychiatric disorder clearly pre-existed service, is it MEDICALLY UNDEBATEABLE THAT THE DISORDER WAS NOT AGGRAVATED (PERMANENTLY WORSENED) in service beyond that which would be due to the natural progression of the disease?

C) Although the examiner must consider all of the evidence of record, the Board specifically calls the examiner's attention to the following:

* In an undated statement, the Veteran said that he was an employee of the VA Medical Center (VAMC) in Fayetteville, North Carolina, from 1982 until 1999.  He explained that he filed harassment and discrimination charges against the VAMC because of false information about him being disseminated by management to other employees, and not receiving the training necessary to be promoted to a cook.  He said that after filing the complaint, he was charged with sexual harassment.  In 1999, he stopped working at the recommendation of his doctor because of PTSD. 

* In March 2000, a private physician reported that the Veteran was unable to return to work because of PTSD that was caused by VAMC personnel.

* A May 2001 private treatment record notes that the Veteran has PTSD secondary to emotional abuse and harassment at the Fayetteville, North Carolina, VA Medical Center during his employment.

* In September 2002, a private physician concluded that the Veteran's bipolar disorder and symptoms of mood swings, depression, insomnia, and low energy, all originated during his military service.

* In a December 2004 private treatment record, it was noted that the Veteran was hospitalized after being apprehended in front of the Fayetteville VAMC carrying an assault rifle. 

* In March 2006, a private physician concluded that the Veteran was so depressed, secondary to work-related trauma, that in 2000, he signed guardianship over to his wife.  A diagnosis of chronic, severe, work-related PTSD was reported.

* In a September 2009 stressor statement and during the May 2013 Board hearing, the Veteran said that, during active duty, he was bullied, harassed and beaten.  He said that he was often stressed because of the constant harassment and not being able to perform his duties according to his military occupational specialty relating to helicopters; he said that he was only allowed to pick up cigarette butts.  He claimed that these experiences caused him to develop bipolar disorder and depression, which in turn resulted in his developing PTSD. 

* Private treatment records reflect a history of cocaine use, daily alcohol consumption and frequent marijuana use.

ALL EXAMINATION FINDINGS, ALONG WITH THE COMPLETE RATIONALE FOR ALL OPINIONS EXPRESSED, MUST BE SET FORTH IN THE EXAMINATION REPORT, TO SPECIFICALLY INCLUDE WHETHER ANY IMPAIRMENTS AND/OR DEFICIENCIES CAUSED BY THE VETERAN'S SERVICE-CONNECTED  DISORDERS RESULTED IN HIS INABILITY TO OBTAIN AND MAINTAIN GAINFUL EMPLOYMENT 

3.  The AOJ  should review the claims folder to ensure that the foregoing requested development has been completed.  If not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thereafter, the issues on appeal must be readjudicated.  If the claims on appeal remain denied, furnish the Veteran and his attorney with a Supplemental Statement of the Case and allow an appropriate time for response.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

